UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:September 16, 2011 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 8, 2011, Ruby Pipeline, L.L.C. ("Ruby"), an indirect partially owned subsidiary of El Paso Corporation, achieved the "Completion Date" for the Ruby pipeline in accordance with its Credit Agreement dated as of May 3, 2010 by and among Ruby, Societe General, as Administrative Agent, and the Lenders and other entities party thereto (the "Credit Agreement").The Ruby pipeline was placed into service on July 28, 2011. Under the terms of the Credit Agreement, upon achievement of the Completion Date, the construction loans under the Credit Agreement were converted to term loans having a maturity date of June 30, 2017.Additionally, upon the Completion Date, El Paso Corporation was released from certain guarantees issued in connection with the Credit Agreement relating to certain construction risks for the Ruby Pipeline, including certain potential litigation or regulatory risks relating to such construction. With the release of these guarantees, Ruby's obligations under the Credit Agreement are now non-recourse to El Paso. In addition to the achievement of the Completion Date under the Credit Agreement, on September 16, 2011, the "Project Completion Closing" occurred under El Paso's arrangements with funds managed by Global Infrastructure Management, L.L.C. ("GIP") with respect to Ruby.As a result of the Project Completion Closing, GIP exchanged its preferred equity interest in a holding company of Cheyenne Plains Gas Pipeline Company, L.L.C. ("Cheyenne Holdco") for an additional preferred equity interest in Ruby Pipeline Holding Company, L.L.C. ("Ruby Holdco"), the indirect parent of Ruby; and GIP will no longer have the right to require El Paso to repay
